DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12/13/2021, with respect to Munk-Hansen (2014/0050591) not disclosing, teaching, or suggesting “A wind turbine having a hollow, walkable generator shaft of a generator assembly and a hollow hub attached to the generator shaft and having at least two blades attached to it, wherein the hub is enterable from the generator shaft and the wind turbine is stoppable in at least two predetermined maintenance positions of the blades, wherein the wind turbine further comprises a safety arrangement, in which a rotatably supported safety element having a door is mounted covering the opening leading from the generator shaft into the hub, wherein a locking arrangement for fixing the safety element in an entering position, in which the door is vertically oriented, is provided.” have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.

Regarding claim 1, the previous rejection of 09/13/2021 has been withdrawn. Munk-Hansen teaches a wind turbine having a hollow, walkable hub attached to the generator shaft (7) and having at least two blades attached to it (Fig. 2), wherein the hub is enterable from the generator shaft, wherein in a locking arrangement for fixing the safety element in an entering position, in which the door is and the wind turbine is stoppable in at least two predetermined maintenance positions of the blades, wherein the wind turbine further comprises a safety arrangement, in which a rotatably supported safety element having a door is mounted covering the opening leading from the generator shaft into the hub (the Examiner agrees that there is no teaching, suggestion, or motivation to have the safety element is rotatably supported as the ovalization ring is mounted to a stationary bearing ring [0034] as argued by the Applicant), wherein a locking arrangement for fixing the safety element in an entering position, in which the door is vertically oriented, is provided” in the prior art. Claims 2-10 are allowable by their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745